

117 HRES 181 IH: Restoring Integrity in Democracy Resolution
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 181IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Ms. Craig submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONAmending the Rules of the House of Representatives to prohibit Members of the House from serving on the boards of for-profit entities.1.Short titleThis resolution may be cited as the Restoring Integrity in Democracy Resolution.2.Prohibiting Members of the House of Representatives from serving on boards of for-profit entitiesRule XXIII of the Rules of the House of Representatives is amended—(1)by redesignating clauses 19 through 22 as clauses 20 through 23, respectively; and(2)by inserting after clause 18 the following new clause:19.A Member, Delegate, or Resident Commissioner may not serve on the board of directors of any for-profit entity..